DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification received on 9/13/2022 is acknowledged. The specification is accepted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benarouch et al. (US 2018/0021107 A1) in view of Kopelman et al. (US 2016/0310236 A1). 

Regarding claim 1, Benarouch teaches an oral appliance for repositioning teeth of a patient ([0001] lines 1-5; “The present invention relates to an orthodontic appliance , in particular an " active " orthodontic appliance , that is to say one that is able to deliver a force in order to move the teeth from an initial position , corresponding to a " malposition ” , to a final position”), the oral appliance comprising: 
a plurality of teeth engaging structures shaped to engage the teeth of the patient ([0007] lines 1-8; the appliance is an “active aligner”, referring to clear aligner therapy such as Invisalign® and hence a structure that is shaped to engage the teeth of a patient); 
a force generating component coupled to the plurality of teeth engaging structures ([0016] lines 1-4 and [0017] lines 2-5; “the appliance comprises a monobloc element…which is programmed to deform, by application of a predetermined stimulus” and “an appliance according to the invention makes it possible…to easily and precisely control the force exerted by the appliance on the teeth that are to be treated”) the force generating component is configured to generate a force in response to a stimulus in order to reposition one or more teeth of the patient ([0018] lines 1-4; “Preferably , the element has or even consists of a material that is retractable or expansible under the effect of the stimulus”).  
Benarouch teaches that the element or even an appliance having an element can be manufactured by 3D printing techniques, by layering first and second materials, specifically using a multi-material printer such as the Connext 500 from Stratasys ([0216]-[0220]) but is silent to wherein the appliance, plurality of teeth engaging structures, and the force generating component explicitly comprise a sequentially polymerized plurality of layers directly fabricated together. 
Kopelman et al. teaches a device in the same field of endeavor of aligners for orthodontic repositioning of teeth (abstract). Kopelman teaches an aligner (see figure 30) comprising a shell (3006, Fig. 30) and tooth receiving shell segments (3002a,b, Fig. 30) made from a first material (see claim 7) and elastic portions (3004, Fig. 3) made from a second material (see claim 7). Kopelman discloses that the elastic portion is meant to control the magnitude and direction of forces applied by the device ([0158] lines 1-18). Kopelman further teaches that the shell and the force exerting elastic portions can be manufactured using a direct fabrication method concurrently and creating the multi-material aligner in a single manufacturing step ([0338] lines 1-32) and that the direct fabrication methods build up the object in a layer-by-layer fashion by sequentially polymerizing a plurality of cross-sections ([0330] lines 30-38). Kopelman discloses that direct fabrication provides advantages including production of an appliance without the use of molds or templates, thus reducing the number of manufacturing steps involved and improving the resolution and accuracy of the final appliance geometry and further permits precise control over the 3-D geometry of the appliance ([0339] lines 1-10). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the device of Benarouch be fabricated by concurrent layer-by-layer sequential polymerization of the shell and the force generating component together as a uniform appliance, as taught by Kopelman, because doing so would allow skipping on utilization of a mold or template during manufacturing, which would reduce the number of steps involved and reduce time and expenses. It would also permit precise control over the geometry of the appliance in regards to thickness, resolution, accuracy and even bonding strength since the two parts would be integral to each other. 

Regarding claim 2, Benarouch in view of Kopelman teaches the appliance of claim 1 (see rejection above). Benarouch teaches wherein the force generating component comprises a push-pull component (22+20) ([0041] lines 3-4 “a monobloc element, comprising a first region” and [0055] lines 1-4; “The first region is preferably located as to extend…so as to push or pull on the interface between said adjacent teeth” and “[0046] lines 1-3; The element preferably comprises a second region in a second material , the second material being preferably chosen so as to expand or refract”).  

Regarding claim 3, Benarouch in view of Kopelman teaches the appliance of claim 2 (see rejection above). Benarouch teaches wherein the push-pull component is configured to engage an attachment on a tooth ([0224] lines 1-4; “the element is joined to the other parts constituting the orthodontic appliance . In particular, if the element is an archwire, this archwire is joined to the brackets”) to push the attachment in a first direction and pull the attachment from a second direction ([0228] lines 1-3; “During said period of treatment with said element , the forces are thus modified , in particular the amplitudes and/or directions thereof”). When the element is being pulled, it will force the bracket to go in and outward direction while if the element is being pushed, the bracket will be directing forces inwardly. 

Regarding claim 4, Benarouch in view of Kopelman teaches the appliance of claim 2 (see rejection above). Benarouch teaches wherein the push-pull component (22+20) comprises a push component configured to extend and a pull component configured to retract ([0043] lines 1-2; “The first material is preferably chosen so as to expand or retract” and [0046] lines 1-3; “The element preferably comprises a second region in a second material , the second material being preferably chosen so as to expand or refract”). 

Regarding claim 5, Benarouch in view of Kopelman teaches the appliance of claim 2 (see rejection above). Benarouch teaches wherein the push-pull component (22+20) comprises a push component (22) configured to push the one or more teeth from a first position toward a second position and a pull component (20) configured to pull the one or more teeth ([0138] lines 1-6; the first and second materials are such that their shape and / or their volume are modified differently when they receive the same stimulus . In particular , the second material may keep its shape and volume , whereas the shape and/or volume of the first material is modified by the stimulus) from the first position toward the second position ([0153] lines 1-3 and [0155] lines 5-9;  the component causes the regions engaging with the target teeth to expand or retract causing pulling or pushing of the teeth from one position to another).  The teachings of Benarouch indicate that at different instances, each component may pull or push in order to direct forces in a desired manner to get the tooth to a target position. 

Regarding claim 6, Benarouch in view of Kopelman teaches the appliance of claim 2 (see rejection above). Benarouch teaches wherein the push-pull component (22+20) comprises a push component (22) configured to push a first portion (44, Fig. 7) of the appliance toward the one or more teeth and a pull component (20) configured to pull a second portion (46, Fig. 7) of the appliance away from one or more teeth in order to move the one or more teeth from a first position toward a second position ([0175] “The deformable regions may in particular be hinging regions 44 , which may bend under the action of the forces generated in the service position , and/or extendable regions 46 , the length of which may increase under the action of the forces generated in the service position”). The teachings of Benarouch indicate that when the first component pushes, the hinging regions 44 bend in an inward direction and when the first component pulls, the extendable regions 46 extend outward. 

Regarding claim 7, Benarouch in view of Kopelman teaches the appliance of claim 1 (see rejection above). Benarouch teaches wherein the force generating (22) component is configured to compensate for a stress relaxation ([0204] lines 1-3) of a portion of the appliance by increasing the force over time ([0205] lines 1-3). Referring to Figure 2b, Benarouch teaches that an aligner’s force decreases over time (i.e. stress relaxation increases) but the element at ts is able to compensate for it after being exposed to the stimulus by picking up the force and increasing it again.  

Regarding claim 8, Benarouch in view of Kopelman teaches the appliance of claim 7 (see rejection above). Benarouch teaches wherein the force generating component (22) is configured to increase the force in coordination with an increase in the stress relaxation of the portion of the appliance ([0204]-[0205]). Referring to Figure 2a, the aligner stress relaxation increases as the force decreases as shown by the curve. However, when the element (22) is exposed to the stimulus, the force of the element increases at time ts, as shown in the curve of Figure 2b, to compensate for that increased relaxation. 

    PNG
    media_image1.png
    428
    927
    media_image1.png
    Greyscale

Regarding claim 9, Benarouch in view of Kopelman teaches the appliance of claim 7 (see rejection above). Benarouch teaches wherein the force generating component (22) is configured to increase the force by no more than 50% over a week ([0201]-[0202]). Benarouch teaches that the ratio of inactivation movement to residual movement at any given time is less than 50%, 20%, 15%, 10%, 5% or 2% so that the force exerted by the element may only correspond to a fraction of the force that is required for the residual movement to occur to reduce the risks of hyalinization. The teachings of Benarouch indicate that at any time point, including a week, the force exerted should not exceed 50% to prevent hyalinization, or an undesired side-effect of orthodontic tooth movement that makes the necrotic tissue appear damaged by degradation due to high forces.  
Regarding claim 21, Benarouch in view of Kopelman teaches the appliance of claim 1 (see rejection above). Benarouch teaches wherein the appliance comprises structure from a 3D additive manufacturing process and the force generating component comprises the structure ([0039] lines 1-2; “the element , preferably the appliance, is produced by 3D printing”).  

Regarding claim 22 Benarouch in view of Kopelman teaches the appliance of claim 21 (see rejection above). Benarouch teaches wherein the structure comprises a plurality of layers and the force generating component comprises the plurality of layers ([0148] lines 5-6). Since the appliance and the force generating element are 3D printed ([0039] lines 1-2), each of the structures will comprise a plurality of layers that form the 3D printed components. 

Regarding claim 23, Benarouch in view of Kopelman teaches the appliance of claim 1 (see rejection above). Benarouch teaches wherein the appliance has been fabricated from a 3D additive manufacturing process ([0039] lines 1-2) and the plurality of teeth engaging structures and the force generating component have been fabricated together with the 3D additive manufacturing process ([0216] lines 1-3; 3D printing is a technology that is well suited to the production of a programmed element , preferably a monobloc element , or even an appliance having such an element”). Benarouch teaches that 3D printing, which is an additive manufacturing process, is suitable for fabricating an appliance having an element (force-generating component), indicating that they are produced together.  

Regarding claim 24, Benarouch in view of Kopelman teaches the appliance of claim 1 (see rejection above). Benarouch teaches wherein the stimulus comprises one or more of light, heat, a mouth temperature, hydration, pH, salinity, osmotic strength, an ion of a solution, or electricity ([0021] lines 1-9; More preferably , the stimulus applied to the element is chosen from the group including radiation, in particular light, infrared, ultraviolet or sound radiation, a modification of the humidity and/or of the acidity and/or of the temperature and/or of the chemical composition of the environment of the element , application of an electric current and/or of an electric voltage and / or of a magnetic field, a force , such as a masticatory force , and combinations thereof) and [0042] lines 1-5; “The stimulus is therefore the contact with the liquid . Preferably , the liquid is an aqueous liquid , preferably saliva . When the appliance is in the mouth , the first material will therefore expand . Advantageously , this expansion may then be used to exert an action on the teeth”.  
Claims 1, 10-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Chishti et al. (US 6,390,812 B1) in view of Kopelman et al. (US 2016/0310236 A1). 
Regarding claim 1, Chishti teaches an oral appliance for repositioning teeth of a patient (abstract), the oral appliance comprising: 
a plurality of teeth engaging structures shaped to engage the teeth of the patient see Figure 1); 
a force generating component coupled to the plurality of teeth engaging structures (131 (132+134), Figure 4C; since the component is integral to the oral appliance, they are considered coupled together), the force generating component is configured to generate a force in response to a stimulus in order to reposition one or more teeth of the patient ([Col. 11 lines 8-10; a thermal stimulus is applied to the orthodontic appliance shell, which is an orthodontic aligner).  
However, Chishti is silent to wherein the appliance, plurality of teeth engaging structures, and the force generating comprise a sequentially polymerized plurality of layers directly fabricated together using a 3D additive manufacturing process. 
Kopelman et al. teaches a device in the same field of endeavor of aligners for orthodontic repositioning of teeth (abstract). Kopelman teaches an aligner (see figure 30) comprising a shell (3006, Fig. 30) and tooth receiving shell segments (3002a,b, Fig. 30) made from a first material (see claim 7) and elastic portions (3004, Fig. 3) made from a second material (see claim 7). Kopelman discloses that the elastic portion is meant to control the magnitude and direction of forces applied by the device ([0158] lines 1-18). Kopelman further teaches that the shell and the force exerting elastic portions can be manufactured using a direct fabrication method concurrently and creating the multi-material aligner in a single manufacturing step ([0338] lines 1-32) and that the direct fabrication methods build up the object in a layer-by-layer fashion by sequentially polymerizing a plurality of cross-sections ([0330] lines 30-38). Kopelman discloses that direct fabrication provides advantages including production of an appliance without the use of molds or templates, thus reducing the number of manufacturing steps involved and improving the resolution and accuracy of the final appliance geometry and further permits precise control over the 3-D geometry of the appliance ([0339] lines 1-10). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the device of Chishti be fabricated by an additive manufacturing process comprising concurrent layer-by-layer sequential polymerization of the shell and the force generating component together as a uniform appliance, as taught by Kopelman, because doing so would allow skipping on utilization of a mold or template during manufacturing, which would reduce the number of steps involved and reduce time and expenses. It would also permit precise control over the geometry of the appliance in regards to thickness, resolution, accuracy and even bonding strength since the two parts would be integral to each other. 
Regarding claim 10, Chishti in view of Kopelman teaches the appliance of claim 1 (see rejection above). Chishti teaches wherein the force generating component (132) comprises a first component (134) to generate the force to the one or more teeth and a second component (132) configured to decrease the first force, the second component configured to weaken in response to the stimulus in order to increase the force (Col. 11 lines 9-15; “Once inner layers 132 reach their glass transition temperature, they lose stiffness, thus removing their contribution to the stiffness of shell 102” and Col. 11 17-19; “External layers 134 provide a structural member or Super Structure that is kept from reaching its glass transition temperature So that it maintains its original shape”). The teachings of Chishti indicate that the stiffness of the second component (132) decreases (weakens) when exposed to the stimulus, while the first component (134) maintains its stiffness and applies increased force onto the teeth since it is located externally. 

Regarding claim 11, Chishti in view of Kopelman teaches the appliance of claim 10 (see rejection above). Chishti teaches wherein the first component comprises a resilient flexible (Claim 4; the appliance includes a shell and teeth engaging cavities, made from the first component and made to resiliently engage the teeth), the component embedded within the second component (see Figure 4C), the second component (132) comprising a stiff material to retain the resilient flexible component in a first configuration prior to exposure to the stimulus (Col. 11 lines 21-24; the second component has high stiffness that in its original state) and wherein the stiff material is configured to weaken in response to the stimulus in order to allow the resilient flexible component to apply the force to one or more teeth with a second configuration (Col. 11 lines 9-15; “Once inner layers 132 reach their glass transition temperature, they lose stiffness, thus removing their contribution to the stiffness of shell 102” and Col. 11 17-19; “External layers 134 provide a structural member or Super Structure that is kept from reaching its glass transition temperature So that it maintains its original shape”). The teachings of Chishti indicate that the stiffness of the second component (132) decreases (weakens) when exposed to the stimulus, while the first component (134) maintains its stiffness and applies increased force onto the teeth since it is located externally. This may happen at different stages of the tooth moving process including a second configuration of the teeth.  

Regarding claim 12, Chishti in view of Kopelman teaches the appliance of claim 11 (see rejection above). Chishti teaches wherein the resilient flexible component (134) comprises one or more of a compressed spring, tensioned spring, a fiber, a shape memory material, a compressed material, a tensioned material, or a material with a transition glass temperature between about 20 degrees C and 37 degrees C (Col. 11 lines 29-32; The glass transition removal mechanism may also comprise at least one layer of various different homopolymers, cross-linked homopolymers, and/or copolymer blends of thermoplastics, which have a “built-in” memory capability”).  

Regarding claim 13, Chishti in view of Kopelman teaches the appliance of claim 11 (see rejection above). Chishti teaches wherein the resilient flexible component (134) comprises a fiber embedded in a cured material, and the cured material is configured to weaken in response to the stimulus. Chishti teaches that the resilient flexible component (134) is made of Polycarbonate material (Col. 10 lines 62-64) and that this component may also lose its stiffness if subjected to its threshold stimulus (Col. 11 lines 4-7). It is also known in the art that Polycarbonate materials are polymers usually comprising fibers and is cured to harden/toughen. 

Regarding claim 14, Chishti in view of Kopelman teaches the appliance of claim 11 (see rejection above). Chishti teaches wherein the second component (132) comprises a fiber configured to weaken in response to the stimulus (Col. 11 lines 9-15; “Once inner layers 132 reach their glass transition temperature, they lose stiffness, thus removing their contribution to the stiffness of shell 102”. The teachings of Chishti indicate that the stiffness of the second component (132) decreases (weakens) when exposed to the stimulus. It is known in the art that PVC, which makes up the second component 132 (Col. 10 lines 59-53) made up of fiber.  
  
Regarding claim 15, Chishti in view of Kopelman teaches the appliance of claim 10 (see rejection above). Chishti teaches wherein the first component (134) comprises one or more of a hydratable material, a hygroscopic material, a shape memory material, a material with a transition glass temperature, a polymeric material, a photo activatable dimer material, a photo activatable cross-linked material, a chemically activatable material, a calcium activatable material, a calcium activatable cross-linked material, a pH activatable material, or an electrically activatable material (Col. 10 lines 62-64; “Internal layers 132 are sandwiched between external layers 134, each of 5 mils of Polycarbonate material, which have a glass transition temperature”).  

Regarding claim 18, Chishti in view of Kopelman teaches the appliance of claim 1 (see rejection above). Chishti teaches the appliance further comprising a displaceable component (132) configured to weaken in response to the stimulus and allow movement of the one or more teeth in response to the force from the force generating component (Col. 11 lines 9-15; “Once inner layers 132 reach their glass transition temperature, they lose stiffness, thus removing their contribution to the stiffness of shell 102” and Col. 11 17-19; “External layers 134 provide a structural member or Super Structure that is kept from reaching its glass transition temperature So that it maintains its original shape”). The teachings of Chishti indicate that the stiffness of the second component (132) decreases (weakens) when exposed to the stimulus, while the first component (134) maintains its stiffness and applies increased force onto the teeth since it is located externally. 

Regarding claim 19, Chishti in view of Kopelman teaches the appliance of claim 18 (see rejection above). Chishti teaches wherein the appliance comprises a pocket (130, Figure 3A) to receive an attachment (128, Figure 3A) on a tooth (see figure 3A), and wherein the force generating component is located on the appliance (See Figure 3A; the force generating component makes up the shell 102) to apply the force to the attachment from a first side of the attachment (the force generating component includes 134, which is external to the aligner shell, and will exert forces on the attachment) and the displaceable component (132) is located on a second side of the attachment (internal to the shell) in order to be displaced with movement of the attachment toward the displaceable component in response to the force from the force generating component (as the external component 134 applies forces on the attachment, it will move and since the second component 132 is within the shell, the attachment will move toward it as well).  

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti et al. (US 6,390,812 B1) in view of Kopelman et al. (US 2016/0310236 A1) and further in view of Dellinger (US 4,526,540).
Regarding claim 16, Chishti in view of Kopelman teaches the appliance of claim 10 (see rejection above). However, Chishti does not teach wherein the second component comprises one or more of an erodible material, a dissolvable material, a hydratable material, or a photo activatable dimer.  
Dellinger teaches an orthodontic apparatus in the same field of endeavor of orthodontic devices for treating malocclusions (Dellinger, abstract). Dellinger teaches a fixture that fits over a tooth on which a bracket is to be affixed (abstract). The fixture is made of a biodegradable and dissolvable material (Col. 4 lines 63-66) in order to have the material weaken when exposed with a stimulus such as saliva or a spray of water (Col. 5 lines 1-6).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the second component of the appliance of Chishti to be made of a dissolvable material, as taught by Dellinger, because it would provide it with suitable properties to yield the desired results. Since the second component weakens to allow the first component to exert increased force, the dissolvable material will allow the second component to soften/weaken in the presence of saliva which would fulfil the same results (i.e. weakening of one component so the other can exert more force). 

Regarding claim 20, Chishti in view of Kopelman teaches the appliance of claim 18 (see rejection above). However, Chishti is silent to wherein the displaceable component comprises one or more of an erodible material or a dissolvable material configured to erode or dissolve in response to the stimulus.  
Dellinger teaches an orthodontic apparatus in the same field of endeavor of orthodontic devices for treating malocclusions (Dellinger, abstract). Dellinger teaches a fixture that fits over a tooth on which a bracket is to be affixed (abstract). The fixture is made of a biodegradable and dissolvable material (Col. 4 lines 63-66) in order to have the material weaken when exposed with a stimulus such as saliva or a spray of water (Col. 5 lines 1-6).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the displaceable component of the appliance of Chishti to be made of a dissolvable material, as taught by Dellinger, because it would provide it with suitable properties to yield the desired results. Since the displaceable component weakens to allow the first component to exert increased force, the dissolvable material will allow the displaceable component to soften/weaken in the presence of saliva which would fulfil the same results (i.e. weakening of one component so the other can exert more force). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chishti et al. (US 6,390,812 B1) in view of Kopelman et al. (US 2016/0310236 A1), and further in view of Benarouch et al. (US 2018/0021107 A1).
Regarding claim 17, Chishti in view of Kopelman teaches the appliance of claim 10 (see rejection above). Chishti is silent to the appliance comprises a plurality of layers deposited with an additive manufacturing process extending at least partially around the first component and the second component without extending through the first component and the second component.  
Benarouch teaches an orthodontic appliance in the same field of endeavor of orthodontic devices for correcting tooth positions using multi-material components (Benarouch, abstract). Benarouch teaches an element made of two materials (20, 22) that create a self-dynamic force system via a tooth engaging appliance to exert force on the teeth in response to a stimulus (Benarouch, abstract and [0016] lines 1-8). The two material components are made with an additive manufacturing process (Benarouch, [0039] lines 1-2) and are 3D printed in layers in a bonded manner (Benarouch, [0058] lines 5). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the appliance of Chishti comprise a plurality of layers made using 3D printing, as taught by Benarouch, because it is commonly used in the art for orthodontic aligning systems and it would be suitable for fine-tuning the parameters of the structures, such as how the two materials are connected, and creating digital prototypes prior to printing which would reduce errors in the actual printed appliance. 
The three-dimensional printing process would only connect the edges of the two materials together but would not have the layers overlap and hence the second component material will not extend through the first component material. 
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772         

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772     
11/18/2022